Citation Nr: 9929771	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  98-10 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening the claim of service connection for a heart 
condition.

2.  Entitlement to an increased (compensable) evaluation for 
fracture of the right fifth metacarpal. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1974 to April 
1977.

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia.  

In December 1982, the veteran commenced a claim alleging 
entitlement to service connection for a heart condition.  The 
RO denied the claim in January 1983.  The veteran initiated 
and completed an appeal of that determination.  In a February 
1984 decision, the Board denied the claim based on the 
conclusion that Wolff-Parkinson-White syndrome was a 
congenital disorder which was neither incurred in nor 
aggravated by service.  The Board's decision is final.  
38 U.S.C.A. § 7104 (West 1991).

In May 1987, the veteran applied to reopen his claim of 
service connection for a heart condition.  In a June 1987 
decision, the RO confirmed and continued the denial of his 
claim.  Notice of the RO's denial and information concerning 
the veteran's appellate rights were addressed in a letter 
dated in July 1987.  The veteran filed a notice of 
disagreement that August.  However, at that time a statement 
of the case was not issued.  The veteran continued to file 
applications to reopen his claim in 1991, and again in 1997.  
A statement of the case was eventually issued in June 1998, 
after the veteran filed another notice of disagreement with 
the RO's November 1997 refusal to reopen the claim.  A 
substantive appeal was filed in June 1998. 

In a July 1997 decision, the RO denied the claim for an 
increased (compensable) rating for fracture of the right 
fifth metacarpal.  In August 1997, a notice of disagreement 
was submitted and a statement of the case was issued.  A 
substantive appeal was filed in June 1998.  

In November 1997, the RO also denied the claims of service 
connection for hypertension and diabetes mellitus.  A notice 
of disagreement was filed in May 1998.  In June 1998, the 
statement of the case was issued and the veteran filed his 
substantive appeal.  

When the veteran filed his substantive appeal, he requested a 
hearing before a member of the Board.  The veteran accepted 
the videoconference hearing in lieu of an in-person hearing.  
See BVA Hearing Confirmation signed and dated in March 1999.  
The hearing before the undersigned was held in April 1999.  

At the time of his hearing in April 1999, the veteran stated 
that he wished to withdraw the issues of service connection 
for hypertension and diabetes mellitus.  See April 1999 
personal hearing transcript at page 2.  The Board notes that 
38 C.F.R. § 20.204(b) (1998), requires substantive appeals to 
be withdrawn in writing at any time before the Board 
promulgates a decision.  Although not in writing, the Board 
points out that the United States Court of Appeals for 
Veterans Claims (Court) held that the transcript of testimony 
offered at a hearing did meet the requirement of being "in 
writing." Tomlin v. Brown, 5 Vet. App. 355 (1993).  While the 
Court in that case was faced with the question of whether or 
not there was a valid notice of disagreement, the Court's 
reasoning applies to the present case as well.  In view of 
the holding in Tomlin, the Board finds that the April 1999 
personal hearing transcript constitutes a withdrawal in 
writing, and fulfills the requirements of 38 C.F.R. 
§ 20.204(b) (1998).  Thus, those issues are not before the 
Board for appellate review.  


FINDINGS OF FACT

1.  In an unappealed decision of February 1984, the Board 
denied the claim of service connection for Wolff-Parkinson-
White syndrome, finding that it is a congenital disorder 
which did not show any increase in symptomatology during 
service. 

2.  The evidence reviewed and submitted since the Board 
denied the claim in February 1984 is cumulative and 
redundant, and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 

3.  The veteran's service-connected right 5th metacarpal 
fracture residuals are not productive of pain, limitation of 
function, or neurological impairment. 


CONCLUSIONS OF LAW

1.  The Board's February 1984 denial of the claim of service 
connection for a Wolff-Parkinson-White syndrome is final; 
evidence submitted since that denial is not new and material, 
and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d) (1998).

2.  The criteria for a compensable rating for right 5th 
metacarpal fracture residuals have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103(a), 4.7, 
4.124a, Diagnostic Codes 5156, 5227, 5299 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether New and Material Evidence Has Been Submitted to 
Warrant Reopening the Claim of Service Connection for a Heart 
Condition

Records related to the veteran's appendectomy in 1969 were 
submitted in 1983.  Those records do not indicate that the 
veteran was suffering from a heart condition.  

Findings or a medical history of heart conditions were not 
noted at the time of the veteran's enlistment examination of 
March 1974.  The veteran's dental health questionnaire of 
June 1974 reflects a history of rheumatic fever or rheumatic 
heart disease, but was negative for reports of heart problems 
or vascular disease.  In May 1975, the veteran was treated 
and evaluated for complaints of chest pain.  It was 
determined that he was suffering from Wolff-Parkinson-White 
syndrome, type B.  It was noted that the veteran had been in 
excellent health for all of his life, except for 
intermittent, sharp chest pains since the age of 7.  The 
chest pain had never been associated with dyspnea, 
diaphoresis, nausea or vomiting, and there had never been an 
episode of tachycardia or severe chest pain or dyspnea.  
Also, he did not have a family history of heart disease.  The 
separation examination of March 1977 shows that the veteran's 
heart was normal.  

A reference to Wolff-Parkinson-White syndrome appears in the 
veteran's VA employee health records of March 1979 when he 
complained of chest pain.  

On VA examination of August 1979, the veteran's Wolff-
Parkinson-White syndrome was asymptomatic, and the examiner 
commented that the condition arises when the veteran becomes 
upset.  The examiner reported a diagnosis of history of 
Wolff-Parkinson-White syndrome, not found on EKG.  

When treated in August 1982, the veteran reported a seven-
year history of recurrent episodes of palpitations, and that 
he also experiences chest pains along with the palpitations.  
The examiner reported a diagnosis of Wolff-Parkinson-White 
syndrome and observation for supraventricular 
tachyarrhythmias. 

In January 1983, the RO denied the veteran's claim of service 
connection for a heart condition, and the veteran appealed 
that decision to the Board.  In a February 1984 decision, the 
Board denied the claim based on the findings that Wolff-
Parkinson-White syndrome was a congenital disorder and that 
the evidence did not show any increase in symptomatology 
during service.  Further appellate action was not initiated 
and the Board's decision became final.  Decisions of the 
Board are final under 38 U.S.C.A. § 7104 (West 1991); 
however, the VA must reopen the claim and review the former 
disposition of the case where new and material evidence is 
submitted with regard to that previously disallowed claim.  
38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Court has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
veteran's claims in light of all the evidence.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to the Board's final decision of 1984.  That evidence 
consists of VA treatment records dated from 1979 to 1997, and 
testimony from his April 1999 personal hearing.  

The VA records include treatment reports, x-rays and EKG 
reports dated from 1979 to 1997.  The records reflect the 
veteran's complaints of chest pain and palpitations.  The 
records also reflect the diagnosis of Wolff-Parkinson-White 
syndrome, and that the condition was first diagnosed in 1975.  
VA employee health records dated in 1985, 1986, and in the 
1990s, reflect the veteran's cardiovascular complaints. 

In April 1999, the veteran testified that his mother told him 
that he had rheumatic fever when he was a child, and that the 
physicians told her that he would outgrow it.  However, he 
did not have records of that treatment since the physician 
passed away some years ago.  During service, he was diagnosed 
with Wolff-Parkinson-White syndrome, and he felt that his 
condition was neglected during that time since he was told 
not much could be done about the condition.  Shortly after 
his separation from service, he sought treatment at the VA 
hospital and was told that he could have received more 
treatment for the condition during service.  He mentioned 
that during service he was under a bit of stress for reasons 
such as he had never been away from home, was assigned to be 
a squad leader, someone had drowned on maneuvers, and the war 
in Vietnam was still going on.  He discussed the findings 
made during a visit in December 1998.  He testified that no 
physicians have offered opinions that his Wolff-Parkinson-
White syndrome was increased or aggravated by what happened 
to him during service.  

The evidence is not new and material since it is cumulative 
and redundant of evidence previously reviewed and considered.  
When the Board denied the claim in 1984, the medical evidence 
clearly established that the veteran was diagnosed with 
Wolff-Parkinson-White syndrome in 1975, and that he had 
reported a history of chest pains during his childhood and a 
history of rheumatic fever.  It was also found that the 
evidence was deficient with regard to medical opinions 
stating that the condition was aggravated during service.  
The same can be said of the evidence submitted since that 
time.  Therefore, by itself or in connection with evidence 
previously assembled, evidence submitted since the denial of 
the claim in 1984 is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 

As outlined above, it is the determination of the Board that 
the evidence presented by the appellant with regard to his 
claim of entitlement to service connection for a heart 
condition, primarily Wolff-Parkinson-White syndrome, is not 
new and material, thus the claim is not reopened.  

Increased (Compensable) Evaluation for Fracture of the Right 
Fifth Metacarpal

I.  Factual Background

The service medical records show that in 1975, the veteran 
sustained a fracture involving the articular surface of the 
base of the right fifth metacarpal, and a short arm cast was 
applied.  

VA records show that the veteran complained of pain in June 
1979.  The examiner noted that there was painful flexion of 
the right fifth digit, and that there was no swelling or 
tenderness.  The finger was sore and tender at the proximal 
metacarpal, and there was pain to force at the joint.  The 
examiner thought that the veteran may have been suffering 
from arthritis.  X-rays revealed no abnormalities.  The 
complaints of pain are also noted in his VA employee health 
records of June 1979.  

On VA examination of August 1979, it was noted that a month 
before the examination, the veteran had an acute episode of 
swelling.  The physician who examined the veteran at that 
time considered the possibility of bleeding of fluid in the 
tissues, and further noted that the swelling had disappeared 
and had not recurred, and that he felt cold at times and that 
the finger ached with overuse.  An examination of the right 
hand revealed a slight deformity of the ulnar aspect of the 
right hand, and the previous fracture of the 5th metacarpal 
was apparent and there was slight tenderness.  The wrist and 
hand demonstrated a normal range of motion.  There examiner 
commented that the dexterity, use of fingers, closing and 
opening of the hands and such were normal.  Swelling was not 
seen.  No bony radiopathy was seen on x-ray.  The examiner 
diagnosed history of right hand fracture, probably the 5th 
metacarpal.  

Service connection for right fifth metacarpal fracture 
residuals was established by rating action of November 1979.  
A noncompensable rating was assigned.  

A VA record from March 1980 reflects the veteran's complaints 
of repeated episodes of swelling with vigorous use of the 
hand.  The examiner found edema and tenderness of the right 
thenar eminence and dorsum of the hand over the 5th 
metacarpal.  The examiner reported an assessment of rule out 
abscess and referred the veteran for an orthopedic 
consultation.  The orthopedist determined that there was no 
evidence of an abscess and advised the veteran to use warm 
soaks.  

In June 1986, the veteran was treated for lacerations to the 
index fingers of both hands, and of the proximal 
interphalangeal joint area of the right hand.  There were two 
puncture wounds on the dorsal side, and sensation and range 
of motion was normal.  

The veteran sustained an injury to the right 5th metacarpal 
in April 1991.  On examination, the veteran could fully flex 
and extend all the joints of the finger.  There was numbness 
of the distal finger.  Fractures were not shown on x-ray.  
There was a superficial break of the skin.  The examiner 
diagnosed contusion of the 5th digit, and no fracture noted. 

In January 1997, the veteran sustained a first-degree burn to 
the right forearm.  X-rays of the right hand taken in March 
1997 were normal.  In May 1997, the veteran was treated for 
chronic right hand pain.  At that time, the examiner 
suspected a neuroma.  

The veteran was afforded a VA orthopedic and neurological 
examination in August 1998.  The veteran reported the 
following complaints: constant ache over the fracture which 
occurs on a daily basis and persists, and is eight out of ten 
in severity, with marginal relief provided by Tylenol and 
heating pad; the pain overlies the posterior proximal half of 
the little finger metacarpal extending up to the 
metacarpophalangeal joint; persistent swelling over the right 
hypothenar eminence; inability to grip or shake hands with 
anyone; and precipitating factors are continuous work, 
causing a daily flare-up if he continues to work or grip for 
more than four hours in a day.  He has tried nonsteroidal 
anti-inflammatories, but they seem to upset his stomach and 
cause gastritis.  He recently started using a TENS machine.  
It was further noted that the veteran is right-handed.  It 
was also noted that there was no history of any active 
infection or open wound at that time. He does wear a tennis 
elbow band.  

The following was noted on the physical examination of the 
right hand: no overt evidence of any visible mark of a 
nonunion or malunion with evidence of bony prominence of the 
ring or little finger metacarpal; no evidence of diminished 
prominence of the knuckle of the right little finger; and no 
overt swelling in the thenar and hypothenar eminence.  The 
examiner suspected that the fair amount of callosity over the 
palm of the right hand was the result of ineffective 
gripping.  There was no overt area of tenderness except for 
the base of the ring finger metacarpal over the neck of the 
little finger metacarpal.  The right hand demonstrated a full 
range of motion which involved the metacarpal joint, the 
proximal interphalangeal joint, and the distal 
interphalangeal joint.  He was able to grip, but on power 
testing of the grip it was approximately 4+/5 on the sensory 
side, and 5/5 on the left.  The following was noted on 
sensory examination: using the paperclip, there was a 50 
percent deficit in a very unusual distribution involving the 
ulnar border of the right hand over the base of the ring 
finger extending proximally to the proximal wrist crease; 
numbness subjectively felt in the right little finger 
metacarpal only of the palmar aspect; no numbness over the 
palmar aspect of the right middle finger, right ring finger 
and dorsally on the right ring finger; tests for ulnar nerve 
paralysis were essentially negative including the flow signs 
and abduction of the fingers; there was no evidence of 
tenderness of the ulnar nerve either at the wrist or at the 
elbow; radial artery was palpable; and there was good 
circulation.  On examination of the elbow, there was 
persistent tenderness over the right lateral epicondyle with 
a slight amount of swelling.  Resisted extension and passive 
palmar flexion of the right wrist caused pain over the right 
elbow joint.  

It was noted that there were no x-rays available for review, 
but it was noted that results of x-rays taken in 1997 were 
reported as normal.  The examiner diagnosed status post old 
healed fracture of right little finger metacarpal, and 
persistent pain over the right little finger dorsally 
associated with some subjective numbness over the sensory 
branch of the ulnar nerve.  The examiner commented that the 
veteran did not appear to have any pain or functional 
limitation arising from the fracture per se, but there was a 
small chance of a neuroma of the sensory branch of the ulnar 
nerve which the examiner felt may be causing the persistent 
pain in the sensory branch ulnar nerve distribution.  The 
examiner further noted that it could be a persistent and 
chronic cause of the pain.  An EMG was recommended to 
determine if there was any functional evidence of disturbance 
in the right ulnar nerve distribution.  

On the neurological examination, it was noted that the 
forearm circumference was 30 centimeters bilaterally, and 
that strength was normal in all four extremities.  There was 
some patchy hypoalgesia involving the fingers which could not 
be clearly mapped out.  Reflexes were symmetric.  The Tinel 
sign was negative at the wrist, and there was marked 
tenderness involving the right lateral epicondyle.  To a 
lesser extent, he had tenderness involving the right medial 
epicondyle.  The EMG was supportive of right carpal tunnel 
syndrome, but not of ulnar neuropathy, radial neuropathy or 
C5-T1 radiculopathy.  The examiner reported impressions of 
right lateral epicondylitis, right forearm pain, and right 
carpal tunnel syndrome.  The examiner commented that there 
are many causes for carpal tunnel syndrome, often work 
related.  The examiner expressed that it could not be 
concluded with any degree of certainty that the right forearm 
injury caused the right carpal tunnel syndrome.  It was also 
noted that the veteran had a history of low back pain and 
that the clinical examination was suggestive of lumbosacral 
radiculopathy 

In April 1999, the veteran testified that he has problems 
with his right wrist such as a constant dull aching type of 
pain.  He also experiences numbness in his fingertips.  The 
treatment for that condition has included the use of hot wax, 
a heating pad at night when it wakes him up, and taking anti-
inflammatories.  He noted that the use of Motrin affected his 
gastrointestinal system.  He experiences the pain on a daily 
basis, and it radiates down his arm.  It goes from the finger 
all the way back up to the elbow.  A bone specialist told him 
that there was a chipped bone rubbing the nerve, and that 
surgery would cause him to suffer pain all the way up his 
arm.  He was also told that the problem was coming from the 
finger fracture.  The pain affects his ability to drive an 
automobile, and forces him to use his left hand even though 
he is right-handed.  While working, his hand begins to throb 
with pain around noon, so he wraps a skin tape around it.  
However, the tape irritates his skin.  His work involves the 
sterilization of operating rooms and requires him to use his 
hands.  His supervisor is aware of his problem and he was 
advised to wear a brace.  However, the brace interferes with 
his ability to do his work, and there are little or no 
attractive options with regard to transferring to a different 
department.  During periods of severe weather, the condition 
worsens and he has to call in sick for work that day.  He 
also has faced difficulties completing chores and other 
activities around the house.  He has problems with gripping, 
including being able to shake hands and write.  He added that 
during service, the plaster from the cast had peeled off and 
after that he tried not to use his right hand.  When he was 
seen again, the hand had set and the physicians did not see 
any problems with the hand. 

II.  Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Court has held that, 
when a veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a) (1998).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

Service connection is currently in effect for right fifth 
metacarpal fracture residuals, rated as noncompensable under 
the provisions of 38 C.F.R. 4.71a, Diagnostic Code 5299 
(1998).  Diagnostic Code (DC) 5299 contemplates an unlisted 
musculoskeletal condition.  See 38 C.F.R. §§ 4.27, 4.71a 
(1998).  However, the Board points out that under DC 5227, a 
noncompensable evaluation is assigned for ankylosis of 
fingers other than the index finger, thumb or middle finger.  
In a notation following this DC, it is provided that 
extremely unfavorable ankylosis will be rated as amputation 
under DCs 5152 through 5156.  Under DC 5156, a rating of 10 
percent is assigned for little finger amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto.  

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  

Here, the veteran complains of right hand, wrist, forearm, 
and elbow pain and discomfort which he has associated with 
his right little finger disability.  When examined in 1998, 
the examiner initially commented that the veteran did not 
appear to have any pain or functional limitation arising from 
the fracture per se, but there was a small chance of a 
neuroma of the sensory branch of the ulnar nerve which the 
examiner felt may be causing the persistent pain in the 
sensory branch ulnar nerve distribution.  However, on 
neurological examination, the examiner diagnosed right 
lateral epicondylitis, right forearm pain, and right carpal 
tunnel syndrome, and determined that it could not be 
concluded with any degree of certainty that the right forearm 
injury caused the right carpal tunnel syndrome.  

In view of the directives set forth in DeLuca, the 
noncompensable evaluation is appropriate since the last 
examination was negative for findings of pain or functional 
limitation arising from the fracture.  Since functional 
limitation has not been associated with the right little 
finger, it is reasonable to conclude that the disability 
picture is not comparable to amputation as required for a 10 
percent rating under DC 5156.  Given the findings on the 
neurological examination, it appears that ratings available 
under 38 C.F.R. § 4.124a are not applicable in this case.  
The findings do not indicate that the injury to the right 
little finger during service has produced the neurological 
problems that have produced right hand, wrist and forearm 
pain.  Overall, the evidence shows that the disability is not 
productive of pain, functional limitation or neurological 
difficulties, and the noncompensable rating is appropriate 
with regard to the right little finger fracture residuals.  
Therefore, there is not a question as to which of the two 
evaluations should apply since the current level of 
disability does not approximate the criteria for a 
compensable rating under the applicable DCs.  38 C.F.R. § 4.7 
(1998).

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After a 
careful review of the available DCs and the medical evidence 
of record, the Board finds that DCs other than 5299 do not 
provide a basis to assign an evaluation higher than the 
noncompensable rating currently in effect.

In view of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim, therefore the 
application of the benefit of the doubt doctrine contemplated 
by 38 U.S.C.A. § 5107 (West 1991) is inappropriate in this 
case.  As stated, the current level of disability is 
contemplated by the noncompensable rating in effect, and the 
appeal is denied.  


ORDER

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for a heart 
condition, and the appeal is denied.  

Entitlement to a compensable rating for right 5th metacarpal 
fracture residuals has not been established, and the appeal 
is denied. 



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

